U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Mark One) [X] Quarterly Report under Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended May 31, 2010 [] Transition Report under Section 13 or 15(d) of the Exchange Act for the Transition Period from to Commission File Number: 333-123611 FUTURA PICTURES, INC. (Exact name of small business issuer as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 56-2495218 (I.R.S. Employer Identification No.) 17337 Ventura Boulevard, Suite 305 Encino, California91316 Issuer's Telephone Number:(818) 784-0040 (Address and phone number of principal executive offices) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [X]No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (ss.232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes [_]No [_] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of "large accelerated filer," "accelerated filer," and "smaller reporting company" in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer [_] Accelerated filer [_] Non-accelerated filer [_] Smaller reporting company [X] Check whether the issuer is a “shell company” as defined in Rule 12b-2 of the Securities Exchange Act of 1934.Yes [_]No [X] The Registrant has 1,599,750 shares of Common stock, par value $.0001 per share issued and outstanding as of June 21, 2010. There currently is no public market for the Company’s Stock. Traditional Small Business Disclosure Format (check one)Yes [_]No [X] INDEX TO QUARTERLY REPORT ON FORM 10-Q PART I FINANCIAL INFORMATION Page Item 1. Financial Statements (Unaudited) Condensed Balance Sheets May 31, 2010 and February 28, 2010 3 Condensed Statements of Operations For the Three Months Ended May 31, 2010 and 2009 4 Condensed Statements of Shareholders’ Equity (Deficit) For the Three Months Ended May 31, 2010 5 Condensed Statements of Cash Flows For the Three Months Ended May 31, 2010 and 2009 6-7 Notes to Condensed Financial Statements 8-10 Item 2. Management's Discussion and Analysis or Plan of Operation 11 Item 3. Quantitative and Qualitative Disclosures About Market Risk 15 Item 4T. Controls and Procedures 15 PART II OTHER INFORMATION Item 1. Legal Proceedings 16 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 16 Item 3. Defaults upon Senior Securities 16 Item 4. Submission of Matters to a Vote of Security Holders 16 Item 5. Other Information 16 Item 6. Exhibits 16 Signatures 17 2 FUTURA PICTURES, INC. CONDENSED BALANCE SHEETS May 31, February 28, (Unaudited) ASSETS Cash $ $ Accounts receivable - Prepaid expenses TOTAL ASSETS $ $ LIABILITIES Accrued expenses $ $ Unearned revenue Accrued interest – related party Loan payable – related party TOTAL LIABILITIES STOCKHOLDERS’ EQUITY (DEFICIT) Common stock, par value $0.0001 per share Authorized – 100,000,000 shares Issued and outstanding – 1,599,750 shares Additional paid-in capital Retained deficit ) ) TOTAL STOCKHOLDERS’ EQUITY (DEFICIT) ) ) TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY (DEFICIT) $ $ The accompanying notes are an integral part of these financial statements. 3 FUTURA PICTURES, INC. CONDENSED STATEMENTS OF OPERATIONS FOR THE THREE MONTHS ENDED MAY 31, 2 (UNAUDITED) REVENUE $ $ COST OF REVENUE GROSS PROFIT OPERATING EXPENSES Selling, general and administrative TOTAL OPERATING EXPENSES (LOSS) FROM OPERATIONS ) ) INTEREST EXPENSE (LOSS) BEFORE INCOME TAXES ) ) Income tax expense - NET (LOSS) $ ) $ ) NET (LOSS) PER COMMON SHARE Basic and diluted $ ) $ ) WEIGHTED AVERAGE NUMBER OF COMMON SHARES OUTSTANDING Basic and diluted The accompanying notes are an integral part of these financial statements. 4 FUTURA PICTURES, INC. CONDENSED STATEMENT OF STOCKHOLDERS’ DEFICIT FOR THE THREE MONTHS ENDED MAY 31, 2010 (UNAUDITED) Common Stock Shares Amount Additional Paid-in Capital Retained Deficit Total Stockholders’ Equity (Deficit) Balance, March 1, 2010 $ $ ) $ ) Contributed services - - - Net (loss) for the three months ended May 31, 2010 - - - ) ) Balance, May 31, 2010 $ $ $ ) $ ) The accompanying notes are an integral part of these financial statements. 5 FUTURA PICTURES, INC. CONDENSED STATEMENTS OF CASH FLOWS FOR THE THREE MONTHS ENDED MAY 31, 2 (UNAUDITED) CASH FLOWS FROM OPERATING ACTIVITIES: Net (loss) $ ) $ ) Adjustments to reconcile net (loss) to net cash (used) by operating activities: Amortization expense - Contributed services Changes in operating assets and liabilities: Accounts receivable - Prepaid expenses 4 ) Inventories - 25 Accrued expenses ) NET CASH PROVIDED (USED) BYOPERATING ACTIVITIES ) CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from loan payable – related party 500 Repayment of loan payable – related party ) - NET CASH PROVIDED BY FINANCING ACTIVITIES ) NET INCREASE (DECREASE) IN CASH ) CASH AT THE BEGINNING OF THE PERIOD CASH AT THE END OF THE PERIOD $ $ The accompanying notes are an integral part of these financial statements. 6 FUTURA PICTURES, INC. CONDENSED STATEMENTS OF CASH FLOWS (CONTINUED) FOR THE THREE MONTHS ENDED MAY 31, 2 SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION Interest paid $
